DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 3, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Serra et al. (2017/0082164).
Re: claim 3, Serra shows a vehicle braking system, as in the present invention, comprising: 

a support plate 102; 
a friction pad 103; and 
a force sensor 104;
an electrical circuit, as shown in figure 4, comprising electrical terminals arranged in a zone on the brake pad, the electrical terminals configured to receive signals from the force sensor; 
an electronic processor unit 1107 positioned external to the brake pad and within a wheel-well or on or in a wheel suspension system, see figure 2 and paragraph [0050], the electronic processor unit comprising:
an analog conditioning stage 1106 configured to condition the signals from the force sensor;
an analog to digital converter configured to convert the conditioned signals to digital signals, see paragraph [0052],
a data processor 20 configured to process data from the digital signals; and 
a transmitter 15 configured to transmit the data; and 
a thermal decoupler 1105, 116 that physically connects the electronic processor unit to the brake pad, that electrically connects the electronic processor unit to the electrical terminals, and that provides thermal decoupling of the electronic processor unit from the brake pad, the electronic processor unit positioned no farther than about 10cm from the brake pad, see paragraph [0050] wherein Serra states that the control unit can be located at or near each respective brake which would be no farther than about 10cm from the brake pad,

Re: claim 16, Serra shows a vehicle braking system, as in the present invention, comprising:
a brake pad 101 comprising a support plate 102 , a friction pad 104, and a sensor 104 at least partly embedded in the friction pad, the sensor configured to detect conditions of the brake pad and to output signals based on the conditions detected; and
an electronic processor unit 1107 comprising a power supply, wireless transmitter, and a microprocessor, the electronic processor unit positioned external to the brake pad and within a wheel-well or on or in a wheel suspension system, the electronic processor unit positioned apart from the brake pad would not be more than 10cm and connected to the brake pad by way of a thermal decoupler 1105, 116, see paragraphs [0050], [0052], wherein Serra states that the control unit can be located at or near each respective brake which would be not more than 10cm from the brake pad,
the electronic processor unit configured to:
receive the signals output by the sensor,
process the signals to generate data regarding the conditions of the brake pad,
transmit the data regarding the conditions of the brake pad, and control power output from the power supply,
wherein the thermal decoupler 1105, 116 comprises a plate 116 of polyimide-based polymeric material supporting the electrical circuit, see figures 2, 4 and 
Re: claim 17, Serra shows the electronic processor unit 1107 is configured to switch between an inactive state to an active state according to a switching strategy, see figure 9.
Re: claim 18, Serra shows the microprocessor comprises:
non-volatile memory 13 configured to store the data during the inactive state; an automatic power restoration system configured to restore the electronic processor unit from the inactive state to the active state; and
an energy consumption reduction system configured to reduce energy consumption of the electronic processor unit in at least the inactive state, see paragraph [0060].
Re: claim 20, Serra shows the brake pad further comprises a thermoelectric energy recovery unit, see paragraph [0060].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7-13, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Serra et al. (2017/0082164) in view of Lee (KR 10-2016-0174510).  .
Re: claim 1, Serra shows a vehicle braking system, as in the present invention, comprising: 
a brake pad 101 comprising:
a support plate 102; 
a friction pad 103; and 
a force sensor 104;
an electrical circuit, as shown in figure 4, comprising electrical terminals arranged in a zone on the brake pad, the electrical terminals configured to receive signals from the force sensor; 
an electronic processor unit 1107 positioned external to the brake pad and within a wheel-well or on or in a wheel suspension system, see figure 2 and paragraph [0050], the electronic processor unit comprising:
an analog conditioning stage 1106 configured to condition the signals from the force sensor;
an analog to digital converter configured to convert the conditioned signals to digital signals, see paragraph [0052],
a data processor 20 configured to process data from the digital signals; and 
a transmitter 15 configured to transmit the data; and 
a thermal decoupler 1105 that physically connects the electronic processor unit to the brake pad, that electrically connects the electronic processor unit to the electrical terminals, and that provides thermal decoupling of the electronic processor unit from the brake pad, the electronic processor unit  positioned at the brake which would be no 
Serra does not disclose the material for the decoupler 1105.  Lee is cited to teach the material for the flexible cable 400 comprising fluoride resin in column 5, lines 36-40.  It would have been obvious to one of ordinary skill in the art at the time of filing to have employed the material for the thermal decoupler such as taught by Lee in the brake system of Serra in order to take advantage of the durability, heat resistance and signal resilience.
Re: claim 2, Serra shows the thermal decoupler 1105 comprises a cable having a plurality of electrical wires, the cable electrically connecting the electronic processor unit to the electrical terminals.
Re: claim 4, Serra shows the thermal decoupler 1105 positions the electronic processor unit 1107 a distance of at least 5 cm from the brake pad.
Re: claim 7, Serra shows the transmitter comprises a wireless transmitter, see paragraph [0051].
Re: claim 8, Serra shows the electronic processor unit 1107 further comprises a housing that contains the analog conditioning stage, analog to digital converter, data processor, and transmitter, see figure 2.
Re: claim 9, 10, 11 and 13, Serra shows the force sensor comprises a shear force sensor, a normal force sensor, a piezoceramic sensor or a temperature sensor, see paragraph [0049].
Re: claim 12, Serra shows the force sensor is configured to generate an electrical charge signal converted by a resistor in the electrical circuit into an electric 
Re: claim 21, Serra shows the electronic processor unit is positioned within the wheel’s diameter or axial thickness and no farther than 10 cm from the brake pad, see paragraph [0050].
Re: claim 23, Serra shows the decoupler comprises a length that is greater than or equal to an end-to-end length of the brake pad, a diameter of the brake disk, or a radius of a tire connected to the wheel, see paragraph [0050].

Response to Arguments
Applicant's arguments filed on 2/28/2022 have been fully considered.
Applicant’s arguments with regard to claim 1 and its dependent claims are moot due to the new ground of rejection.
Applicant argues that Serra does not show the amended features of claims 3 and 16.  As stated above, Serra shows the material for plate 116 in paragraph [0043].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
						/Xuan Lan Nguyen/                                                                            Primary Examiner, Art Unit 3657